406 F.2d 775
KIMBELL MILLING COMPANY and Buddies Super Markets, Appellants,v.The WARREN COMPANY, Inc., and Joe C. Neel and Rufus Neel, d/b/a Food Center, and Neel's Food Center, Inc., Appellees.
No. 19362.
United States Court of Appeals Eighth Circuit.
March 4, 1969.

Appeal from the United States District Court for the Western District of Arkansas; John E. Miller, Senior Judge.
Richard H. Mays, of Crumpler, O'Connor, Wynne & Mays, El Dorado, Ark., for appellants.
Gene Matthews, Jr., of Wootton, Land & Matthews, Hot Springs, Ark., for appellees.
Before GIBSON, LAY and HEANEY, Circuit Judges.
PER CURIAM.


1
This is a diversity case concerned with the right of a foreign corporation to rescind an executed contract for sale of equipment and related issues. After reading and considering the record and the briefs filed, we affirm the judgment of the District Court on the basis of the well considered and well reasoned opinion of the Honorable John E. Miller reported at 284 F. Supp. 203 (W.D.Ark. 1968).